625 N.W.2d 811 (2001)
Mary BLATZ, et al., Respondents,
v.
ALLINA HEALTH SYSTEM, d/b/a HealthSpan Transportation Services, Appellant.
No. C9-00-826.
Supreme Court of Minnesota.
April 20, 2001.
Review Denied May 16, 2001.

ORDER
The undersigned has been assigned to sit as the Acting Chief Justice of the Supreme Court of the State of Minnesota for the purposes of carrying out the terms of the April 4, 2001, order issued in this case. That order requires the Acting Chief Justice to assign acting associate justices from among retired members of the court who are eligible and available to serve.
IT IS HEREBY ORDERED THAT:
The following retired members of the court are assigned to consider and determine the petition for review and, if review is granted, the appeal on the merits in this case:
Justice Alexander M. Keith
Justice John E. Simonett
Justice Esther M. Tomljanovich
Justice Rosalie E. Wahl
Justice Lawrence R. Yetka
/s/ Douglas K. Amdahl
Acting Chief Justice